MEMORANDUM**
Lester Harris Ward appeals his 125-month sentence following his guilty plea conviction for two counts of bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ward contends that the government’s failure to recommend the low end of the guideline range to the district court was a *910breach of his plea agreement. We review for plain error because Ward failed to object to the breach of plea issue. See United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir.2000). Ward cannot show plain error because the trial court considered the plea agreement and the pre-sentence report, which contained the government’s recommendation of a low-term sentence within the applicable guideline range. See United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993); see also Johnson v. United States, 520 U.S. 461, 466-67, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997) (stating that an appellate court may exercise its discretion to notice a forfeited error).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.